Case 2:18-cv-01600-MKB-JO Document 146 Filed 09/13/19 Page 1 of 1 PageID #: 1378



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 STEVENS BALDO & LIGHTY, PLLC,                                    ORDER
                                       Plaintiff,
                    - against -
 ANTHONY J. DELLUNIVERSITA, et al.,                               18-CV-1600(MKB) (JO)
                                       Defendants.
 ----------------------------------------------------------X

 James Orenstein, Magistrate Judge:

          I deny the motion for a stay, Docket Entry 140, without prejudice to the movant’s right to

 seek scheduling relief as to particular discovery requests. I caution, however, that I am unlikely to

 grant even such more limited relief on a showing similar to that made in support of the instant

 motion. The doctor’s letter submitted in support of the motion does not explain why the movant,

 who is not hospitalized, is unable to represent himself and take part in these proceedings as needed.

 Moreover, the movant does not explain why he does not simply engage counsel to relieve him of the

 burdens of self-representation, as the other members of his family who are also defendants in this

 case have done. I respectfully direct the plaintiff's counsel to serve this order promptly on all

 unrepresented defendants.

          SO ORDERED.

 Dated: Brooklyn, New York
        September 13, 2019
                                                                          _     /s/
                                                                          James Orenstein
                                                                          U.S. Magistrate Judge
